July 5, 2012 2 Forward Looking Statement Certain statementsherein about our expectations of future events or results constitute forward-looking statements for purposes of the safe harbor provisions of The Private Securities Litigation Reform Act of 1995. You can identify forward- looking statements by terminology such as, “may,” “should,” “expects, “ “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” or the negative of these terms or other comparable terminology. Such forward-looking statements are based on currently available competitive, financial and economic data and management’s views and assumptions regarding future events. Such forward-looking statements are inherently uncertain, and investors must recognize that actual results may differ from those expressed or implied in the forward-looking statements. In addition, certain factors could affect the outcome of the matters describedherein. This presentation may contain forward-looking statements that involve risks and uncertainties including, but not limited to, changes in customer demand and response to products and services offered by AZZ, including demand by the electrical power generation markets, electrical transmission and distribution markets, the industrial markets, and the hot dip galvanizing markets; prices and raw material cost, including zinc and natural gas which are used in the hot dip galvanizing process; changes in the economic conditions of the various markets that AZZ serves, foreign and domestic, customer request delays of shipments, acquisition opportunities, currency exchange rates, adequacy of financing, and availability of experienced management employees to implement AZZ’s growth strategy. AZZ has provided additional information regarding risks associated with the business in AZZ’s Annual Report on Form 10-K for the fiscal year ended February 29, 2012 and other filings with the SEC, available for viewing on AZZ’s website at www.azz.com and on the SEC’s website at www.sec.gov. You are urged to consider these factors carefully in evaluating the forward-looking statements herein and are cautioned not to place undue reliance on such forward-looking statements, which are qualified in their entirety by this cautionary statement. These statements are based on information as of the datehereof and AZZ assumes no obligation to update any forward-looking statements, whether as a result of new information, future events, or otherwise. AZZ is a specialty electrical equipment manufacturer serving the global markets of power generation, transmission, distribution and industrial as well as a leading provider of hot dip galvanizing services to the North American steel fabrication market. 3 Company Overview 4 5 Electrical and Industrial Products 6 7 8 Our products & services power up the world from any generation source. Bus Systems Nuclear Safety Electrical Enclosures Collector Substations for Renewables Switchgear Metal Clad Outdoor Switchgear Gas Insulated Bus Duct Power Control Centers Relay Panels Portable Substations Utility IPP EPC Co-ops OEM 10 Our products & services serve a broad range of industries, including petrochemical, mining, pipeline, and more. Hazardous Duty Lighting Power Distribution Centers Mining Switchgear Oil & Gas Tubing Relay Panels Backlog - Electrical & Industrial Products ($ In Millions) 11 Fiscal 2011 Fiscal 2012 1st Qtr 2013 Beginning Backlog Bookings Shipments Ending Backlog Book to Ship Ratio 100% 106% 98% Backlog ($ In Millions) 12 Galvanizing Services 13 Application: “After-fabrication” steel corrosion protection Locations:34 facilities in 17 states and 1 Canadian Province 14 Galvanizing Services 15 Consolidated Net Sales ($ In Millions) 16 Consolidated Net Sales First Quarter 17 Earnings Per Share (Fully Diluted) 18 Earnings Per Share First Quarter 19 Operating Margins 20 21 Operating Margins First Quarter Projected 23 Total Bank Debt / Long Term Debt to Equity ($ In Millions) Projected Debt Projected Debt to Equity Ratio Projected Cash Fiscal Year 24 Capital Expenditures/Depreciation ($ In Millions) Return On Assets 25 26 AZZ Investment Summary •Strong Historical Performance •FY12 is the 25th consecutive year of profitability •10 Yr CAGR - Revenues 12%, Net Income 18%, EPS 16% •Significant Operating Margins (above industry averages) •Key Growth Drivers •Domestic & international demand for electrical power and energy •U.S. infrastructure investment •Niche products and value added services with strong market share position •Strong Management Team •Successful acquisition track record and opportunities for further expansion and growth •Strong balance sheet and cash flows •Cash Dividend 27
